Citation Nr: 1643085	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable initial disability rating for folliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from July 1988 to November 1988, and from May 1989 to January 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April and August 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Board remanded issues one through three for further development.  The development requested having been completed, those issues are now appropriate for appellate review.  

The issue of entitlement to a higher initial disability rating for folliculitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current sleep apnea began during active service.

2.  Symptoms of a bilateral knee disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; and there is no medical nexus between the current bilateral knee disability and active service.

3.  The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not continuous or recurrent in service and have not been continuous or recurrent since service separation; and there is no medical nexus between the current psychiatric disability and active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of knee arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The remaining conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea began during active service.  Specifically, he states that he snored and had daytime sleepiness during active service, but that he was not properly diagnosed with sleep apnea until many years later.  

Service treatment records are negative for any signs or symptoms of sleep apnea.  However, several letters from family members and friends corroborate the Veteran's statements that his symptoms began during active service.  For instance, in a January 2011 letter, his ex-wife wrote that, while married to him in 1993, she noticed that he had problems with snoring and would occasionally stop breathing while sleeping.  In addition, in a May 2010 letter, a fellow soldier, D.M., who served as a medical corpsman, wrote that, during active service, the Veteran appeared tired during the day, and that, on one occasion, he fell asleep during lunch and was awoken only because he started gasping for air.  As a medical corpsman, D.M. stated that he had witnessed a number of patients with sleep apnea, and that they all made the same choking and gasping sounds that he observed in the Veteran.   

Following separation from service in January 1996, the Veteran was not diagnosed with sleep apnea until 2008.  However, in an October 2008 letter, his current wife wrote that she had observed him having sleep problems, including snoring and gasping for breath, for many years.    

In November 2010, a VA sleep medicine specialist, Dr. A.H., noted that the Veteran had reported experiencing loud snoring and excessive daytime sleepiness during active service, both of which are suggestive of obstructive sleep apnea.  Upon reviewing his clinical history and medical records, the doctor opined that his obstructive sleep apnea is at least as likely as not connected to his military service.

The Board acknowledges the January 2015 VA examination report, in which the examiner stated he was unable to provide a nexus opinion without resort to mere speculation.  The VA examiner noted that the Veteran's history of snoring was not surprising in light of his weight control issues, and that snoring was not sufficient to diagnose sleep apnea.  Moreover, the VA examiner questioned the accuracy of the reported apneas that occurred during service since they were not reported until many years later.  The VA examiner concluded that there was not enough information to determine when the Veteran's sleep apnea started.  

While the 2015 VA examination report is somewhat negative, in light of the competent, credible, and consistent statements of the Veteran regarding continuous and recurrent symptoms of sleep apnea during and since active service, corroborated by his family members and friends, and the favorable nexus opinions of the VA sleep medicine specialist, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current sleep apnea is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Bilateral Knee Disability

The Veteran contends that he injured his knees during active service and that he has had bilateral knee pain and problems ever since.  

Service treatment records show that the first time he reported a knee problem was in May 1990, when he complained of right knee pain of two weeks' duration, made worse by running that morning.  He denied any trauma and walked without a limp.  There was no swelling or joint line tenderness, and varus/valgus, Lachman, and drawer tests were all negative.  There was tenderness to the lateral patella, however, and the clinician diagnosed retropatellar pain syndrome.  The Veteran was instructed to perform leg raises twice a day and to return in a week if his condition had not improved.

In December 1990, the Veteran fell while running up stairs and hit his right knee on one of the concrete steps.  He was ambulatory with a slight limp.  The clinician observed a one by two centimeter abrasion, very superficial, over the right patella.  The Veteran had full active range of motion of the right knee, and there was no effusion.  Drawer, Lachman, and pivot tests were all negative.  There was moderate tenderness over the right patella without edema.  The patella was moveable without pain with an extended knee.  The diagnosis was a contusion of the right patella and he was told not to run or jump for five days.

In April 1992, the Veteran reported pain in his left knee, stating that he hurt it while playing football.  There was no swelling or obvious deformity, and that pain did not prevent weight bearing or normal motion.  

Less than two weeks later, in April 1992, the Veteran underwent a periodic examination at which clinical evaluation of the lower extremities was marked normal, and at which he checked "no" next to "trick or locked knee" and "arthritis" on his Report of Medical History, weighing against a finding of chronic knee disability symptoms during active service.  

At a May 1993 overweight evaluation, the Veteran denied any known health problems, again weighing against a finding of chronic knee disability symptoms during active service.

In September 1995, the Veteran sprained his left knee while playing basketball.  It was noted that he was obese and that he had a non-antalgic gait.  There was no edema of the left knee, although it was mildly tender over the patella ligament inferior to the patella.  Varus/valgus and McMurray were negative.  He had full active range of motion, and muscle strength was five out of five.  The diagnosis was a patella ligament sprain.  He was given a physical profile and told to return if needed.  

At his separation examination several months later in December 1995, clinical evaluation of the lower extremities was marked normal, and the Veteran stated, "At this point of time, I am in good health," providing highly probative evidence against a finding of chronic symptoms of a knee disability during active service.  He also checked "no" next to "trick or locked knee" on his Report of Medical History.    

Following separation from service, in July 2007, private treatment records show that the Veteran reported bilateral knee pain since 1996, particularly with prolonged sitting.  One week later, he told a VA clinician that his job involved driving trucks and that it bothered his knees when he got in and out of the truck.  

X-ray and MRI studies were performed, and in October 2007, it was noted that the MRI revealed bilateral medial patellar facet low-grade chondromalacia, as well as, in the right knee, associated medial femoral condylar chondromalacia and reactive edema.  An x-ray study of the left knee also revealed mild hypertrophic changes of the margins of the patellofemoral joint consistent with early degenerative joint disease.  

A June 2010 VA treatment note indicates that the Veteran asked about his knee problems, but the clinician advised him that his weight was causing the knee pain, as x-ray studies were essentially unremarkable.  

A November 2010 letter from a private clinician indicates that an x-ray study of the right knee was normal with no abnormalities noted.

The Veteran was afforded a VA examination in April 2014.  He reported that his knee pain started gradually with running and playing sports during active service, that he did not have any x-ray studies performed during active service, and that his pain was treated with ibuprofen and relief from physical training for a few days.  He further stated that he was seen for knee pain in 1997, one year following service separation, by his primary care physician (at his RO hearing, the Veteran stated that the treatment records of this physician were not available).  The VA examiner diagnosed early degenerative changes of both knees and opined that the condition was not related to active service, reasoning that the episodes of knee pain in service were acute in nature and resolved quickly, that the separation examination report was negative for any knee problems, and that there was no documentation of treatment for knee problems for at least ten years following service separation.  Finally, the examiner noted that the MRI changes were degenerative in nature and were most likely related to his obesity, and that there was no evidence of posttraumatic pathology on examination.  

As noted above, the Board remanded this case in October 2014, in part to obtain a VA opinion that addressed the Veteran's diagnoses of bilateral knee chondromalacia, as the 2014 VA examiner only addressed his arthritis.  

The Veteran was afforded another VA examination in January 2015.  The examiner opined that the current bilateral chondromalacia was not related to active service, noting that there was no evidence of a chronic knee condition on active duty, and that upon leaving active service, the Veteran had no complaints of knee pain and had a normal knee examination.  The examiner further stated that all of the knee issues and injuries in service were short-term events without evidence of chronicity, and showed no pattern or severity of injury sufficient to account for the development of the Veteran's bilateral symmetrical patellar chondromalacia.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence demonstrates there is no relationship between the Veteran's current bilateral knee disability and his military service, including no credible evidence of continuous or recurrent symptoms of a bilateral knee disability during active service, continuous or recurrent symptomatology of the bilateral knee disability following service separation, or competent medical evidence establishing a link between the current bilateral knee disability and active service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for the bilateral knee disabilities, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, as discussed above, service treatment records show temporary and acute episodes of knee pain that resolved quickly and completely prior to separation, and the preponderance of the evidence demonstrates that the Veteran did not have continuous or recurrent symptoms of a bilateral knee disability during active service.  

The Board acknowledges the statements of T.N. and D.M., both fellow soldiers, that the Veteran experienced knee problems during active service.  However, their statements are less specific as to the frequency and severity of knee problems than are the service treatment records.  Moreover, their statements were given more than fifteen years after service separation, and, thus, the more contemporaneous service treatment records are deemed more probative on the question of chronicity of knee problems during active service.  

Next, the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of knee arthritis until 2007, when an x-ray study showed mild degenerative changes of the left knee.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a bilateral knee disability have not been continuous or recurrent since separation from active service in January 1996.  As noted above, the December 1995 separation examination report is silent as to any symptoms of a bilateral knee disability.  

The first post-service documentation of knee complaints was in 2007, as outlined above.  The absence of post-service complaints, findings, diagnosis, or treatment for a bilateral knee disability for more than ten years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a bilateral knee disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a bilateral knee disability have not been continuous or recurrent since service separation includes private treatment records from August 2004 and November 2005 at which examination of the extremities was marked as normal and no musculoskeletal complaints were noted, providing highly probative evidence against his current claim of continuous or recurrent symptoms of a bilateral knee disability since active service, as it is expected he would provide an accurate history for the purpose of receiving the best treatment.  

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent bilateral knee disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of his bilateral knee disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a bilateral knee disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the December 1995 separation examination report, which demonstrate that the several episodes of knee pain and injuries were not chronic and resolved prior to service separation; the post-service treatment notes from 2004 and 2005 indicating no knee problems; and the lack of any documentation of reports or treatment for a knee disability until 2007, more than ten years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a bilateral knee disability since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current bilateral knee disability and active service.  

In this regard, the Board finds that the 2014 and 2015 VA nexus opinions (discussed above) are the most probative evidence of record and that there are no competent medical opinions to the contrary.  These VA opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  Both VA examiners interviewed and examined the Veteran, were informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinions in their reports.  

The Board acknowledges the Veteran's belief that his current bilateral knee disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  First, he avers that he has suffered from depression ever since active service, in large part due to being discharged from service due to excessive weight.  Next, while in service, he witnessed a friend being hit by a car and suffer severe injuries, and states that he has PTSD as a result of this event.       

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran was afforded a VA examination in January 2015.  The VA examiner, a psychologist, opined that his symptoms do not meet the diagnostic criteria for a diagnosis of PTSD, noting that the Veteran did not pursue psychiatric treatment until eight to nine years ago, and that results of objective psychological testing he completed during the present interview did not support his symptom reports.  

The VA examiner's conclusion is further supported by the other medical evidence of record.  Namely, the Veteran has only been diagnosed with PTSD on one occasion.  In July 2010, a VA psychiatrist stated that he met the criteria for mild PTSD related to the claimed car accident that occurred during active service.  The psychiatrist appears to have based this diagnosis on the Veteran's anxiety symptoms, which he said were consistent with PTSD.  Notably, the psychiatrist also diagnosed panic disorder with agoraphobia, depression NOS, moderate, and ETOH dependence.  

It appears that the diagnosis of PTSD has not been rendered again.  Indeed, in February 2013, at a psychiatric initial evaluation, the history of PTSD symptoms was noted, but the diagnoses on Axis I did not include PTSD.  Rather, he was diagnosed with anxiety disorder NOS (panic disorder symptoms as well as generalized anxiety disorder symptoms), depressive disorder NOS, and alcohol dependence in partial remission.  During the evaluation, the Veteran told the story of his friend who was hit by a car during active service and stated that this event was traumatic, but, significantly, denied any nightmares for over a year, and denied flashbacks, reexperiencing of the event, and any other PTSD symptoms, providing highly probative evidence against a finding of a current diagnosis of PTSD based on the in-service stressor.    

The Board acknowledges that chronic PTSD is listed among the Veteran's computerized active problem list in the VA treatment records.  However, an important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran or based on a review by the clinician of the Veteran's treatment records.  In a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.  Indeed, in this case, it appears that the single diagnosis of PTSD in July 2010 was the basis upon which it was included in his active problem list from that point forward.  

Moreover, as noted above, in February 2013, the clinician referenced a history of PTSD symptoms.  References to a history of PTSD cannot necessarily be interpreted as a diagnosis.  Indeed, in this case, the psychologist in February 2013 did not subsequently diagnose PTSD after thoroughly noting his history of PTSD symptoms and discussing his claimed PTSD stressor.  The question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The multiple references to PTSD by history in this case are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  

In that regard,  the Board finds the opinion of the 2015 VA examiner to be more probative than that of the VA psychologist in July 2010.  The VA examiner's opinion is supported by the medical evidence of record, which, as stated above, other than the single diagnosis of PTSD in July 2010, includes references to PTSD by history only.  Moreover, subsequent to the July 2010 PTSD diagnosis, in February 2013, the Veteran denied PTSD symptoms related to his claimed military stressor, as discussed above.  This note in particular supports the VA examiner's conclusion that the criteria for a diagnosis of PTSD are not met.  Therefore, the single Axis I diagnosis of PTSD in July 2010 is given very little probative weight by the Board.  

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his depression and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his anxiety and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

Service treatment records are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.  Both an April 1992 periodic examination report and the December 1995 separation examination report indicate a normal psychiatric evaluation, and, at both examinations, the Veteran checked "no" next to depression or excessive worry and nervous trouble of any sort on his Report of Medical History.  

Moreover, a November 1995 Report of Mental Status Evaluation indicates a normal psychiatric evaluation, with no psychiatric disease or defect warranting disposition through medical channels.  It was noted that the Veteran wanted to separate from active duty, and that his wife was supportive of that decision.  This report is highly probative evidence against the current claim that a psychiatric disability had its onset during active service.    

Following separation from service, in January 2005, private treatment records show that the Veteran reported feeling down and excessive worries about work and finances.  He was prescribed Prozac and started counseling.  

A February 2005 VA treatment note indicates that the veteran reported a depressed and sad mood since entering the military in 1989.  He reported using alcohol to avoid depressed and sad feelings while in the military and stated that he continued to occasionally use this coping behavior.  It was noted that he had a son with severe health problems, a wife with moderate medical problems, and reported financial strain as the main source of his anxiety.  Further, it was noted that he had no prior psychiatric history.  The social worker concluded that the Veteran was facing several psychosocial stressors (son's illness, wife's illness, financial security, underemployment, lethargy) which were challenging his capacity to adaptively address those issues inherent to his current life stage.  The social worker recommended short-term therapy targeting his anxious mood and marital strain.

A July 2005 VA treatment note indicates the Veteran reported experiencing depression "on and off."  Depression and PTSD screenings were negative in March 2006 and July 2007.

Later in July 2007, the Veteran reported feeling depressed since he separated from military service, stating that he was unable to find a job.  He was diagnosed with depression and put back on medication.

In June 2010, the Veteran reported experiencing panic episodes for several months with no known trigger.  He also reported problems with anger.  As noted above, he underwent a psychiatric evaluation in July 2010 and was diagnosed with panic disorder with agoraphobia, depression NOS, PTSD, and ETOH dependence.

As also discussed above, in February 2013, he was diagnosed with anxiety disorder NOS (with panic disorder symptoms as well as GAD symptoms), depressive disorder NOS, and alcohol dependence in partial remission.  At this visit, he denied any psychiatric symptoms related to military service, as noted above.  

In April 2013, the Veteran stated that he worried constantly about his son, family, and finances.  An April 2014 telehealth note indicates that the clinician felt that the Veteran's mild depression symptoms were situational.  

Finally, the January 2015 VA examiner provided a negative nexus opinion with regard to the Veteran's current depression and anxiety.  The examiner noted that the Veteran alluded to his forced discharge from service (on the basis of excessive weight) as the source of his anxious depression, and that he noted that his sickle-cell trait left him unable to succeed in military physical training due to the high altitude of his base.  However, the examiner reasoned that he did not seek treatment for mood symptoms until ten years after his discharge, and, further, the results of psychological testing conducted during the present interview did not fully support his symptom reports.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during active service.  As noted above, the service treatment records provide highly probative evidence against such a finding, in particular the November 1995 Report of Mental Status Evaluation and December 1995 separation examination report.    

Next, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, variously diagnosed as depression, anxiety, and panic disorder, is related to active service.  Symptoms of a psychiatric disability have not been continuous or recurrent since service separation in January 1996.  Following service separation in January 1996, the evidence of record shows no mention of psychiatric symptoms until 2005, when the Veteran reported psychiatric symptoms related to work and finances.     

The absence of post-service complaints, findings, diagnosis, or treatment for almost ten years after service separation until 2005 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of an acquired psychiatric disability were not continuous or recurrent since service includes the negative PTSD and depression screenings in March 2006 and July 2007, providing highly probative evidence against his claim that he has experienced psychiatric symptoms since active service.  

In addition, as discussed above, treatment notes indicate that recent stressors, rather than the events during military service, have triggered the onset of symptoms.  For instance, when the Veteran first sought psychiatric treatment in January 2005, he attributed his symptoms to work and finances.  Thus, the Veteran's own report of psychiatric symptoms provides probative evidence that psychiatric symptoms were not continuous or recurrent since service separation, but, rather, more current life stressors triggered the onset of his current symptoms.  In addition, as noted above, in February 2005, the VA social worker concluded that his current stressors were to blame for his psychiatric symptoms.       

As noted above, while the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of continuous or recurrent psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertion of continuous or recurrent psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation and that the Veteran denied any psychiatric symptoms, including depression; the negative PTSD and depression screenings in March 2006 and July 2007; the more current treatment notes suggesting that recent stressors triggered the onset of his current symptoms, including the Veteran's own statements as to the reasons for his symptoms; and the lack of any documentation of reports or treatment for psychiatric symptoms until 2005.  As such, the Board finds that the evidence does not sufficiently support continuous or recurrent psychiatric symptomatology since service so as to warrant a grant of service connection. 

The Board acknowledges the Veteran's belief that his current psychiatric disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, as noted above, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's claimed psychiatric disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.

As noted above, while some treatment notes indicate that the Veteran reported depressive symptoms since active service, the primary basis for the current psychiatric diagnoses appears to be more recent, post-service stressors.  For example, as noted above, in 2005, the Veteran sought psychiatric treatment for work, financial, and family illness stressors.  Subsequent treatment notes dwell on these stressors as well, and in February 2013, the Veteran denied psychiatric symptoms related to in-service events.  

Moreover, the January 2015 VA examiner opined that the Veteran's current psychiatric symptoms and diagnoses are less likely than not related to or incurred during his military service.  This opinion was based on a thorough interview and evaluation of the Veteran as well as review of his claims file, including his service treatment records and post-service treatment records, and, therefore, is considered highly probative by the Board.  Moreover, there are no contrary opinions of record.     

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disability and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disability during active service, continuous or recurrent symptomatology of the claimed disability following service separation, or competent medical evidence establishing a link between the claimed disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of October 2007 and June 2008 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.    

As discussed above, VA examinations were obtained in April 2014 and January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as thorough examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical and mental health examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the January 2015 VA examination satisfies its October 2014 remand directives.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea is granted.  

Service connection for a bilateral knee disability is denied.  

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.  


REMAND

In a February 2015 rating decision, the RO granted an earlier effective date for the grant of service connection for folliculitis due to clear and unmistakable error in a prior rating decision.  The RO assigned a noncompensable disability rating effective from May 4, 2001, and a 60 percent disability rating from March 30, 2014.  In September 2015, the Veteran filed a timely notice of disagreement (NOD) with the February 2015 rating decision, contending that the 60 percent disability rating should be effective from May 4, 2001.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses that issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to a compensable initial disability rating for folliculitis is REMANDED for the following action:

The RO shall consider the issue of entitlement to an initial compensable disability rating for folliculitis.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


